UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6168



MICHAEL G. KESELICA,

                                                Plaintiff - Appellant,

          versus


M. VAN EVANS, Warden,         Washington    County
Detention Center,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
3365-AMD)


Submitted:   March 25, 2004                    Decided:   April 2, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael G. Keselica, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael G. Keselica seeks to appeal the district court’s

order dismissing his petition under 28 U.S.C. § 2241 (2000).             We

have independently reviewed the record and conclude that Keselica

has   not    made   a   substantial   showing   of   the   denial   of   a

constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).     Accordingly, we deny Keselica’s motions to supplement the

record and for a certificate of appealability and dismiss the

appeal.     See 28 U.S.C. § 2253(c) (2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                  - 2 -